Citation Nr: 0833962	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to October 
17, 2005.  

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD), as of October 17, 
2005.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision and a 
September 2004 Decision Review Officer (DRO) decision of the 
San Diego, California, and Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Offices (ROs).  

In a September 2004 DRO decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective November 6, 2003.  Thereafter, by way of a January 
2008 rating decision, the RO increased the veteran's 
evaluation to 70 percent disabling, effective October 17, 
2005.  The veteran was advised of the above grant and 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

In December 2006, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.

In December 2006, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  
In a May 2008 personal statement, the veteran asserted that 
he would like to "focus" on his prostate cancer claim.  
This issue is referred to the RO for appropriate action.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Phoenix, Arizona; 
hence, that RO now has jurisdiction over the claims on 
appeal.  


FINDING OF FACT

On May 12, 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On May 12, 2008, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran requesting a 
withdrawal of his appeal.  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal as to entitlement to an initial rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD), 
prior to October 17, 2005 is dismissed.  

The appeal as to entitlement to an initial rating in excess 
of 70 percent for post-traumatic stress disorder (PTSD), as 
of October 17, 2005 is dismissed.  

The appeal as to entitlement to service connection for 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD) is dismissed.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


